Citation Nr: 0639112	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 2, 1941 to January 5, 1942, and the Philippine 
Guerilla and Combination Service from March 1, 1944 to March 
4, 1946.  He died in January 1990.  The appellant is the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Manila, Commonwealth of 
the Philippines, Regional Office (RO) that denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The appellant ultimately 
perfected an appeal of that decision, and it is now ready for 
appellate review.  


FINDINGS OF FACT

Cardiopulmonary arrest, Koch's pneumonia, and ischemic heart 
disease, the immediate and underlying causes of the veteran's 
death, were not present in service or for many years after 
service, and have not been shown to be related to service or 
any disability of service origin.  


CONCLUSION OF LAW

Cardiopulmonary arrest, Koch's pneumonia, and ischemic heart 
disease, were not incurred in or aggravated by service, and 
thus, service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died of cardiopulmonary 
arrest, as a result of Koch's pneumonia and ischemic heart 
disease.  The appellant contends that the veteran acquired 
these chronic illnesses due to living conditions experienced 
while rendering service in the Philippine Commonwealth Army.  
In the interest of clarity, the Board will initially discuss 
whether the appellant's claim has been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to this claim will be set 
out.  Finally, the Board will present an analysis of the 
claim and render a decision. 

Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  In this 
case, the claimant has been provided all of the information 
necessary for compliance with that Act.  

The RO provided the appellant with a copy of the appealed 
February 2004 rating decision, December 2004 statement of the 
case, and April 2006 supplemental statement of the case, that 
discussed the pertinent evidence, and the laws and 
regulations related to service connection for the cause of 
the veteran's death.  These documents essentially notified 
the appellant of the evidence needed to prevail on her claim.

In addition, in a letter dated in November 2003, the RO 
notified the appellant of the evidence needed to substantiate 
her claim, and offered to assist her in obtaining any 
relevant evidence, and requested that she submit any 
additional evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letter dated in November 2003, complied 
with the specific requirements of Quartuccio (identifying 
evidence to substantiate the claim, the relative duties of VA 
and the claimant to obtain evidence, and affording him or her 
an opportunity to submit all pertinent evidence pertaining to 
his or her claims that he or she might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Such notice was provided to the appellant in 
November 2003, prior to the February 2004 rating decision 
that denied her claim for service connection for the cause of 
the veteran's death.  

Moreover, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the appellant has been satisfied.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, private medical record, and statements from the 
appellant.  The Board finds that reasonable efforts have been 
made to obtain all available evidence.  Moreover, there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

It is noted that a VA medical opinion has not been obtained 
pertaining to the question of whether the veteran's service 
was responsible for the development of his illnesses.  The 
Board finds in that regard, however, that obtaining a VA 
medical opinion is not required since it is not necessary to 
make a decision on the claim.  Essentially, taking into 
consideration all of the evidence, there is no indication 
that the veteran's fatal illness was associated by competent 
evidence with service.  There is sufficient medical evidence 
in the claims file to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim; was notified of the 
respective responsibilities of VA and herself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence she had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to the issue of service connection for the 
cause of death is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As this decision 
results in the denial of the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, the question of the effective date of an 
award is rendered moot.  Accordingly, the Board will proceed 
with appellate review.

Analysis

The appellant contends that the veteran's fatal illnesses 
that led to his death were related to the rigors of his 
service during World War II.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests ischemic 
disease to a degree of 10 percent within one year from the 
date of termination of such service, and Koch's diseases 
within three years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran had active qualifying service in the Philippine 
Commonwealth Army from November 2, 1941 to January 5, 1942, 
and the Philippine Guerilla and Combination Service from 
March 1, 1944 to March 4, 1946.  The veteran's service 
medical records disclose no evidence of complaints, 
treatment, or diagnosis for cardiopulmonary arrest, Koch's 
pneumonia, ischemic heart disease, or any other disease or 
injury.  

There are no medical records available for the veteran's 
post-service year or for the three years following service.  
In fact, other than the veteran's Certificate of Death, the 
only post-service medical evidence is a September 2003 
Medical Certificate relating to the veteran's final period of 
hospitalization in January 1990.  This document certifies 
that prior to his death the veteran had been hospitalized for 
6 days in January 1990 with the diagnoses of Koch's pneumonia 
and ischemic heart disease.  

The veteran died in January 1990.  His Certificate of Death 
listed the immediate cause of death as cardiopulmonary 
arrest, with underlying causes listed as Koch's pneumonia and 
ischemic heart disease.  At the time of his death service 
connection was not in effect for any disability.  

With respect to the appellant's theories of the relationship 
between the rigors of the veteran's service and his ultimate 
demise in January 1990, her statement must first be analyzed 
for its probative value.  In short, the appellant has been 
shown to be medically qualified to render opinions involving 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's contention that the veteran's 
ultimate demise in January 1990 was related to his period of 
service that ended in 1946.  

On the other hand, the Board notes that there is no evidence 
of the veteran's fatal disabilities in the service medical 
records, as well as the 44 year time gap between the 
veteran's period of service and his ultimate demise.  
Moreover, during that extended time frame not only is there 
is absolutely no evidence of treatment for the fatal 
diseases, but no evidence that would suggest that the fatal 
diseases were in any way related to service.  The Board must 
find that cardiopulmonary arrest, Koch's pneumonia, and 
ischemic heart disease, the immediate and underlying causes 
of the veteran's death, were not present in service or for 
many years after service, and were not related to service or 
any disability of service origin.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


